Jeffrey Chubak                                                                                       212.497.8247
MEMBER NY & NJ BARS                                                                       jchubak@aminillc.com


      August 20, 2021

      By ECF and Email

      Hon. Alan S. Trust
      U.S. Bankruptcy Court for the Eastern District of New York
      290 Federal Plaza
      Central Islip, New York 11722
      ast_hearings@nyeb.uscourts.gov

      Re: Winters v. Grandview Brokerage Corporation 21-ap-8107

      Dear Judge Trust:

      We represent the Plaintiff-plan administrator in this preference action and write to request that the
      Court schedule a conference pursuant to Rule 16(b)(1)(B). 1

      Defendant emailed its Answer to the undersigned on August 3 rd, 2 days after its deadline to file
      the same [Dkt. No. 7]; and filed the Answer two weeks later [Dkt. No. 8]. After the Answer was
      emailed, the undersigned emailed Defendant’s counsel five times asking to schedule a Rule 26(f)
      conference; however, Defendant is ignoring the scheduling request. The parties’ email
      correspondence is enclosed.

      Defendant’s refusal to participate in a Rule 26(f) conference prevents issuance of a scheduling
      order under Rule 16(b)(1)(B) (absent the scheduling conference being requested hereby),
      effectively prevents discovery from proceeding under Rule 26(d)(1) and is sanctionable under Rule
      37(f).

      We thank Your Honor for your attention to this,

      Jeffrey Chubak

      Enclosure




      1
        A status conference in the associated chapter 11 case has been scheduled for October 6, 2021,
      at 12:00 p.m. [Dkt. No. 687].


                            131 WEST 35TH STREET, 12TH FLOOR • NEW YORK, NY 10001
                               P 212.490.4700 • F 212.497.8222 • www.aminillc.com
